DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owens et al (US Pat: 5,386,828) in view of Koop et al (Pub. No.: US 2006/0129220).
Regarding claims 35-37, Owens et al disclose a guidewire comprising an elongate body formed from a tube including proximal and distal end portions, the elongate body further including an annular wall that defines an interior lumen [see column 1 lines 65-68];
a proximal connector assembly connected to the proximal end portion of the elongate body, the proximal connector assembly being configured for connection to a medical positioning system [see column 2 lines 25-40, column 6 lines 15-35];
a corewire (metal core) including proximal and distal end portions, the corewire extending through the interior lumen [see column 2 lines 5-12];
a sensor assembly located on the distal end portion of the corewire and distal of the elongate body, the sensor assembly being electrically connected by a pair of electrical conductors to the proximal connector assembly (by disclosing the sensor element is formed by a current conducting wire wrapped around at least part of the metal core distal section and the sensing member may be coated with a protective covering material) [see column 2 lines 10-12, column 6 lines 20-25].
Owens et al don’t explicitly mention a solid pin the proximal end portion of the pin is connected to a proximal end of the proximal connector assembly.
Nonetheless, Koop et al disclose the pin 60 has a generally cylindrical shape and has a pin proximal end 100, a pin distal end 102, a pin tip 104, and pin protrusions 106 [see 0031 -0032] and the conductive member 50 is a wire or a cable and the conductive member 50 may include an insulating sheath 61 [see abstract, 0025, 0029, 0042, 0044].  Koop et al disclose a pin is attached to a proximal end of the conductive member such that the pin mechanically engages the internal bore of the terminal connector [see abstract].


Regarding claim 38, Owens et al disclose the diameter of the distal section of metal core with a layer of conducting wire is about 0.3 to 1 mm, more preferably about 0.5 to 0.8 mm; and the diameter of the proximal core section is about 0.2 to 0.8 mm, more preferably about 0.3 to 0.5 mm [see column 5 lines 22-33].  As disclosed herein, for a distal section of diameter 1 mm and a proximal section of 0.2 mm as suggested by the teaching, the proximal section considered to have a reduced diameter with respect to the distal section (emphasis added).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owens et al (US Pat: 5,386,828) in view of Koop et al (Pub. No.: US 2006/0129220) as applied to claim 20 above and further in view of Schiff et al (Pub. No.: US 2009/0112128).
Regarding claim 39, Owens et al and Koop et al don’t disclose a coil positioned proximally with respect to the sensor assembly, the coil being coaxial with the axis of the elongate body; and an alignment tube disposed between the sensor assembly and the coil, the alignment tube being coaxial with the axis of the elongate body.
Nonetheless, Schiff et al disclose a coil positioned proximally with respect to the sensor assembly, the coil being coaxial with the axis of the elongate body; and an alignment tube disposed between the sensor assembly and the coil, the alignment tube being coaxial with the axis of the elongate body [see 0043, 0052, claim 15 and fig 4].
.

Allowable Subject Matter
Claims 20-34 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 20,
“a sensor assembly located on the distal portion of the corewire, the sensor assembly being electrically connected by a pair of electrical conductors to a proximal connector assembly; 
a D-shaped pin including a proximal portion and distal portion, wherein the distal portion of the D-shaped pin is connected to the proximal portion of the corewire and the proximal portion of the D-shaped pin is connected to the proximal connector assembly; 
a pair of longitudinally extending electrical conductors disposed between a flattened surface of the D-shaped geometrically configured pin and an inner surface of the proximal connector”

Claim 28
“a sensor assembly located on the distal portion of the corewire, the sensor assembly being electrically connected by a pair of electrical conductors to a proximal connector assembly, the proximal connector assembly being connected to a proximal end of the corewire; and

a D-shaped pin including a proximal portion and distal portion, wherein the distal portion of the D-shaped pin is connected to the proximal portion of the corewire and the proximal portion of the D-shaped pin is connected to the proximal connector assembly; 
a pair of longitudinally extending electrical conductors disposed between a flattened surface of the D-shaped geometrically configured pin and an inner surface of the proximal connector”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art Owens et al (US Pat: 5,386,828) and Koop et al (Pub. No.: US 2006/0129220).
Owens et al disclose a guidewire comprising an elongate body formed from a tube including proximal and distal end portions, the elongate body further including an annular wall that defines an interior lumen [see column 1 lines 65-68]. Owens et al disclose a proximal connector assembly connected to the proximal end portion of the elongate body, the proximal connector assembly being configured for connection to a medical positioning system [see column 2 lines 25-40, column 6 lines 15-35]. Owens et al disclose a corewire (metal core) including proximal and distal end portions, the corewire extending through the interior lumen [see column 2 lines 5-12].


Owens et al disclose current conducting wire 134 is connected by two lead wires 136, 137 to an electronic controller 140 [see column 6 lines 20-25]. Owens et al disclose an electrically insulating structure that surrounds the corewire and insulates the corewire from the pair of electrical conductors (by disclosing to protect the sensor element from damage, the sensing member may be coated with a protective covering material, preferably a flexible, non-toxic, insulating material) [see column 5 lines 8-20].
Owens et al disclose the diameter of the distal section of metal core with a layer of conducting wire is about 0.3 to 1 mm, more preferably about 0.5 to 0.8 mm; and the diameter of the proximal core section is about 0.2 to 0.8 mm, more preferably about 0.3 to 0.5 mm [see column 5 lines 22-33]. As disclosed herein, for a distal section of diameter 1 mm and a proximal section of 0.2 mm as suggested by the teaching, the proximal section considered to have a reduced diameter with respect to the distal section (emphasis added).
Koop et al disclose the pin 60 has a generally cylindrical shape and has a pin proximal end 100, a pin distal end 102, a pin tip 104, and pin protrusions 106 [see 0031 -0032] and the conductive member 50 is a wire or a cable and the conductive member 50 may include an insulating sheath 61 [see abstract, 0025, 0029, 0042, 0044].  Koop et al disclose a pin is attached to a proximal end of the conductive member such that the pin mechanically engages the internal bore of the terminal connector [see abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793